DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For instance, the written disclosure of present Invention does not disclose the negate limitation of “the at least one chip does not directly overlie the second portions”. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant attention is hereby directed to the fact that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph). That is, any negative limitation or exclusionary proviso must have basis in the original disclosure See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984), which involved claims to a process for ammoxidation of propane or isobutene employing a catalyst “free of uranium and the combination of vanadium and phosphorous.” Under the particular facts in that case, it was held that the negative limitation introduced new concepts in violation of the description requirement of the first paragraph of 35 U.S.C. 112, citing In re Anderson, supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panek (US 2007/0177356 A1).
With respect to claim 1, Panek discloses, in Fig.2, a semiconductor package, comprising: a wafer (108); at least one chip (106) attached on first portions of an upper surface of the wafer (108) (see Par.[0005] and [0019] wherein integrated circuit chips heat generating components 106 over electrical device substrate 108 are disclosed); an insulating barrier layer (110) arranged over the at least one chip (106) and over second portions of the upper surface of the wafer (108) (see Par.[0021]-[0022] wherein dielectric interface material 110 is disclosed); a thermally conductive layer (104) arranged over the insulating barrier layer (110), the thermally conductive layer (104) at least partially encapsulating the at least one chip (106) (see Par.[0019] wherein thermally conductive dielectric molded plastic body polymer 104 is disclosed); and a heat sink (114) arranged over the thermally conductive layer (104) (see Par.[0021]-[0023] wherein thermal interface layer lid 114 is disclosed).
With respect to claim 2, Panek discloses, in Fig.2, the semiconductor package, wherein the second portions of the upper surface of the wafer (108) are continuously connected to the first portions of the upper surface of the wafer (108), and wherein the at least one chip (106) does not directly overlie the second portions of the upper surface of the wafer (108).
With respect to claim 3, Panek discloses, in Fig.2, the semiconductor package, further comprising: a thermal insulating material/(adhesive between 104 and 102) arranged between the thermally conductive layer (104) and the heat sink (114) (see Par.[0019] wherein plastic body 104 is attached to the metallic substrate 102 on one side such as by adhesive, insert molding, and the like).
With respect to claim 4, Panek discloses, in Fig.2, the semiconductor package, wherein the thermally conductive layer (104) is arranged directly over the at least one chip (106) and is arranged along outer sidewalls of the at least one chip (106) (see Par.[0019] wherein thermally conductive dielectric molded plastic body polymer 104 is disclosed).
With respect to claim 5, Panek discloses, in Fig.2, the semiconductor package, wherein the insulating barrier layer (110) comprises a bottommost surface arranged below a topmost surface of the at least one chip (106) (see Par.[0021]-[0022] wherein dielectric interface material 110 is disclosed).
With respect to claim 6, Panek discloses, in Fig.2, the semiconductor package, wherein the at least one chip (106) includes a first chip having a first chip height and a second chip having a second chip height different than the first chip height, wherein the first and second chip heights are measured perpendicular to the upper surface of the wafer (108).
With respect to claim 8, Panek discloses, in Fig.2, a semiconductor package, comprising: a wafer (108); a first chip (106) and a second chip (106) attached to an upper surface of the wafer (108), wherein an upper surface of the first chip (106) is arranged at a first height measured perpendicularly from the upper surface of the wafer (108), wherein an upper surface of the second chip (106) is arranged at a second height measured perpendicularly from the upper surface of the wafer (108), and wherein the first height is different than the second height (see Par.[0005] and [0019] wherein integrated circuit chips heat generating components 106 over electrical device substrate 108 are disclosed); an insulating barrier layer (110) arranged over the wafer (108), above the upper surface of the first chip (106), along outer sidewalls of the first chip (106), above the upper surface of the second chip (106), and along sidewalls of the second chip (106) (see Par.[0021]-[0022] wherein dielectric interface material 110 is disclosed); a thermally conductive layer (104) arranged over the insulating barrier layer (110) (see Par.[0019] wherein thermally conductive dielectric molded plastic body polymer 104 is disclosed); and a heat sink (114) arranged over the thermally conductive layer (110) (see Par.[0021]-[0023] wherein thermal interface layer lid 114 is disclosed).
With respect to claim 9, Panek discloses, in Fig.2, the semiconductor package, wherein the thermally conductive layer (104) has a planar upper surface that extends over an entirety of the upper surface of the wafer (108).
With respect to claim 10, Panek discloses, in Fig.2, the semiconductor package, wherein the thermally conductive layer (104) has a first thickness over the first chip (106) and a second thickness over the second chip (106), wherein the first and second thicknesses are measured perpendicular to the upper surface of the wafer (108), and wherein the first thickness is different than the second thickness.
With respect to claim 11, Panek discloses, in Fig.2, the semiconductor package, wherein a topmost surface of the insulating barrier layer (110) is substantially coplanar/(within same cross-sectional plane of Fig.2) with a topmost surface of the thermally conductive layer (104).
With respect to claim 12, Panek discloses, in Fig.2, the semiconductor package, wherein the first chip (106) is spaced apart from the second chip (106) over the wafer (1080 by a portion of the wafer (108), and wherein the insulating barrier layer (110) extends between the first chip (106) and the second chip (106) and over the portion of the wafer (108).
With respect to claim 13, Panek discloses, in Fig.2, the semiconductor package, further comprising: a thermal insulating material/(adhesive between 104 and 102) arranged between the thermally conductive layer (104) and the heat sink (114) (see Par.[0019] wherein plastic body 104 is attached to the metallic substrate 102 on one side such as by adhesive, insert molding, and the like).
6.	Claims 1-2, 4-7, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2007/0080458 A1 hereinafter referred to as “Ogawa”).
With respect to claim 1, Ogawa discloses, in Figs.1-16, a semiconductor package, comprising: a wafer (56); at least one chip (4A, 4C and 4D) attached on first portions of an upper surface of the wafer (56) (see Par.[0041] and [0124] wherein large scale integrated semiconductor devices 4A, 4C, 4D over substrate 56 are disclosed); an insulating barrier layer (9) arranged over the at least one chip (4A, 4C, 4D) and over second portions of the upper surface of the wafer (50) (see Par.[0044], [0047], [0050]-[0051] wherein sealing resin layer 9 is formed by filling a thermosetting adhesive resin material, such as epoxy-based resin is disclosed); a thermally conductive layer (3 and 22) arranged over the insulating barrier layer (9), the thermally conductive layer (3 and 22) at least partially encapsulating the at least one chip (4A, 4C, 4D) (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed); and a heat sink (23) arranged over the thermally conductive layer (3 and 22) (see Par.[0065], [0069], [0114], [0136] wherein heat spreader 23 may be bonded to the heat dissipating plate 6 is disclosed). 
With respect to claim 2, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the second portions of the upper surface of the wafer (56) are continuously connected to the first portions of the upper surface of the wafer (56), and wherein the at least one chip (4A, 4C, 4D) does not directly overlie the second portions of the upper surface of the wafer.
With respect to claim 4, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the thermally conductive layer (3 and 22) is arranged directly over the at least one chip (4A, 4C and 4D) and is arranged along outer sidewalls of the at least one chip (4A, 4C and 4D) (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed).
With respect to claim 5, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the insulating barrier layer (9) comprises a bottommost surface arranged below a topmost surface of the at least one chip (4A, 4C and 4D).
With respect to claim 6, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the at least one chip (4A, 4C, 4D) includes a first chip (4A, 4D) having a first chip height and a second chip (4C) having a second chip height different than the first chip height, wherein the first and second chip heights are measured perpendicular to the upper surface of the wafer.
With respect to claim 7, Ogawa discloses, in Figs.1-16, the semiconductor package further comprising: an adhesive layer (17) arranged on the wafer (56), directly between the first chip (4A, 4D) and the wafer (56), and directly between the second chip (4C) and the wafer (56) (see Par.[0054]-[0057] wherein insulating resin adhering wafer and chips is disclosed).
With respect to claim 15, Ogawa discloses, in Figs.1-16, a semiconductor package, comprising: a wafer having an adhesive layer (17) on an upper surface of the wafer (56); at least one chip (4A, 4C, 4D) attached on first portions of an upper surface of the adhesive layer (17) (see Par.[0041] and [0124] wherein large scale integrated semiconductor devices 4A, 4C, 4D over substrate 56 are disclosed; see Par.[0054]-[0057] wherein insulating resin adhering wafer and chips is disclosed); an insulating barrier layer (9) arranged over the at least one chip (4A, 4C, 4D) and directly on a second portion of the upper surface of the adhesive layer (17) (see Par.[0044], [0047], [0050]-[0051] wherein sealing resin layer 9 is formed by filling a thermosetting adhesive resin material, such as epoxy-based resin is disclosed); a thermally conductive layer (3 and 22) arranged over the insulating barrier layer (9), arranged over the at least one chip (4A, 4C, 4D), and having a substantially planar upper surface (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed); and a heat sink (23) arranged over the thermally conductive layer (3 and 22) (see Par.[0065], [0069], [0114], [0136] wherein heat spreader 23 may be bonded to the heat dissipating plate 6 is disclosed).
With respect to claim 17, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the thermally conductive layer (3 and 22) is arranged along outer sidewalls of the at least one chip (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed).
With respect to claim 18, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the at least one chip includes a first chip having a first chip height and a second chip having a second chip height different than the first chip height, wherein the first and second chip heights are measured perpendicular to the upper surface of the wafer (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed).
With respect to claim 19, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the thermally conductive layer (3 and 22) extends over and between the first and second chips, and wherein the substantially planar upper surface extends over the entirety of the upper surface of the wafer (see Par.[0044]-[0044] wherein silicon layer 3 is disclosed; see Par.[0063], [0097] wherein adhesive (thermally conductive insulating material) layer 22 is disclosed).
With respect to claim 20, Ogawa discloses, in Figs.1-16, the semiconductor package, wherein the first chip is spaced apart from the second chip by the second portion of the upper surface of the adhesive layer.
7.	Claims 1-3, 6-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowda et al. (US 2014/0264799 A1 hereinafter referred to as Gowda).
With respect to claim 1, Gowda discloses, in Fig.3, a semiconductor package, comprising: a wafer (52); at least one chip (46) attached on first portions of an upper surface of the wafer (52) (see Par.[0031], [0033], [0063] wherein Chip package circuitry components 46 over package substrate interconnect structure 52 is disclosed); an insulating barrier layer (64) arranged over the at least one chip (46) and over second portions of the upper surface of the wafer (52) (see Par.[0035]-[0036] wherein dielectric filler material 64 is disclosed); a thermally conductive layer (82) arranged over the insulating barrier layer (64), the thermally conductive layer (82) at least partially encapsulating the at least one chip (46) (see Par.[0041]-[0043] wherein thermal interface layer 82 over upper surface (i.e. partial encapsulation) of chips 46 is disclosed); and a heat sink (66) arranged over the thermally conductive layer (82) (see Par.[0041]-[0042] wherein heat sink 66 is disclosed).
With respect to claim 2, Gowda discloses, in Fig.3, the semiconductor package, wherein the second portions of the upper surface of the wafer are continuously connected to the first portions of the upper surface of the wafer, and wherein the at least one chip does not directly overlie the second portions of the upper surface of the wafer.
With respect to claim 3, Gowda discloses, in Fig.3, the semiconductor package, further comprising: a thermal insulating material (84) arranged between the thermally conductive layer (82) and the heat sink (66) (see Par.[0041]-[0042] wherein insulator layer 84 may be constructed of a ceramic material such as alumina or aluminum nitride).
With respect to claim 6, Gowda discloses, in Fig.3, the semiconductor package, wherein the at least one chip (46) includes a first chip having a first chip height and a second chip (46) having a second chip height different than the first chip height, wherein the first and second chip heights are measured perpendicular to the upper surface of the wafer.
With respect to claim 7, Gowda discloses, in Fig.3, the semiconductor package further comprising: an adhesive layer (50) arranged on the wafer (52), directly between the first chip (46) and the wafer (52), and directly between the second chip (46) and the wafer (52) (see Par.[0032] wherein adhesive layer 50 is disclosed).
With respect to claim 8, Gowda discloses, in Fig.3, a semiconductor package, comprising: a wafer (52); a first chip (46) and a second chip (46) attached to an upper surface of the wafer (52), wherein an upper surface of the first chip (46) is arranged at a first height measured perpendicularly from the upper surface of the wafer, wherein an upper surface of the second chip is arranged at a second height measured perpendicularly from the upper surface of the wafer, and wherein the first height is different than the second height (see Par.[0031], [0033], [0063] wherein Chip package circuitry components 46 over package substrate interconnect structure 52 is disclosed); an insulating barrier layer (64) arranged over the wafer (52), above the upper surface of the first chip (46), along outer sidewalls of the first chip (46), above the upper surface of the second chip (46), and along sidewalls of the second chip (46) (see Par.[0035]-[0036] wherein dielectric filler material 64 is disclosed); a thermally conductive layer (82) arranged over the insulating barrier layer (64) (see Par.[0041]-[0043] wherein thermal interface layer 82 over upper surface (i.e. partial encapsulation) of chips 46 is disclosed); and a heat sink (66) arranged over the thermally conductive layer (82).
With respect to claim 9, Gowda discloses, in Fig.3, the semiconductor package, wherein the thermally conductive layer (82) has a planar upper surface that extends over an entirety of the upper surface of the wafer (52).
With respect to claim 10, Gowda discloses, in Fig.3, the semiconductor package, wherein the thermally conductive layer has a first thickness over the first chip and a second thickness over the second chip, wherein the first and second thicknesses are measured perpendicular to the upper surface of the wafer, and wherein the first thickness is different than the second thickness.
With respect to claim 11, Gowda discloses, in Fig.3, the semiconductor package, wherein a topmost surface of the insulating barrier layer (64) is substantially coplanar/(within same plane of Fig.3) with a topmost surface of the thermally conductive layer (82).
With respect to claim 12, Gowda discloses, in Fig.3, the semiconductor package, wherein the first chip (46) is spaced apart from the second chip (46) over the wafer by a portion of the wafer, and wherein the insulating barrier layer (64) extends between the first chip and the second chip and over the portion of the wafer.
With respect to claim 13, Gowda discloses, in Fig.3, the semiconductor package, further comprising: a thermal insulating material (84) arranged between the thermally conductive layer (82) and the heat sink (66).
With respect to claim 14, Gowda discloses, in Fig.3, the semiconductor package further comprising: an adhesive layer (50) arranged on the wafer, directly between the first chip (46) and the wafer (52), and directly between the second chip (46) and the wafer (52).
With respect to claim 15, Gowda discloses, in Fig.3, a semiconductor package, comprising: a wafer (52) having an adhesive layer (50) on an upper surface of the wafer (52); at least one chip (46) attached on first portions of an upper surface of the adhesive layer (50) (see Par.[0031], [0033], [0063] wherein Chip package circuitry components 46 over package substrate interconnect structure 52 is disclosed; see Par.[0032] wherein adhesive layer 50 is disclosed); an insulating barrier layer (64) arranged over the at least one chip (46) and directly on a second portion of the upper surface of the adhesive layer (50) (see Par.[0035]-[0036] wherein dielectric filler material 64 is disclosed); a thermally conductive layer (82) arranged over the insulating barrier layer (64), arranged over the at least one chip (46), and having a substantially planar upper surface(see Par.[0041]-[0043] wherein thermal interface layer 82 over upper surface (i.e. partial encapsulation) of chips 46 is disclosed); and a heat sink (66) arranged over the thermally conductive layer (82).
With respect to claim 16, Gowda discloses, in Fig.3, the semiconductor package, further comprising: a thermal insulating material (84) arranged between the thermally conductive layer (82) and the heat sink (66) (see Par.[0041]-[0042] wherein insulator layer 84 may be constructed of a ceramic material such as alumina or aluminum nitride).
With respect to claim 18, Gowda discloses, in Fig.3, the semiconductor package, wherein the at least one chip (46) includes a first chip (46) having a first chip height and a second chip having a second chip height different than the first chip height, wherein the first and second chip heights are measured perpendicular to the upper surface of the wafer (52).
With respect to claim 19, Gowda discloses, in Fig.3, the semiconductor package, wherein the thermally conductive layer (82) extends over and between the first and second chips (46), and wherein the substantially planar upper surface extends over the entirety of the upper surface of the wafer (52).
With respect to claim 20, Gowda discloses, in Fig.3, the semiconductor package, wherein the first chip (46) is spaced apart from the second chip (46) by the second portion of the upper surface of the adhesive layer (50).
Citation of Pertinent prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record teaches, either alone or in combination, all the claimed limitations of claims 1, 8 and 15.
Examiner’s Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818